Case: 18-30042      Document: 00514760353         Page: 1    Date Filed: 12/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                    No. 18-30042
                                                                            FILED
                                                                    December 13, 2018
                                  Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
MOHAMMED AHMED HASSAN ABDALLAH OMRAN,

                                                 Plaintiff - Appellant

v.

ROBERT WYCHE; STEVE PRATOR; ARDISE HICKS; CHAPLAIN
WHITTIKER; JOHN DOE #1; JOHN DOE #2; JOHN DOE #3; JOHN DOE #4;
JOHN DOE #5; JOHN DOE #6; JOHN DOE #7; JOHN DOE #8; JOHN DOE
#9; JOHN DOE #10; JOHN DOE #11; JOHN DOE #12,

                                                 Defendants - Appellees


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 5:17-CV-64


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Mohammed Ahmed Hassan Abdallah Omran, immigration detainee
# AXXXXXXXX, former federal prisoner # 12752-049, and former Louisiana
prisoner # 121227, filed a pro se civil rights complaint under 42 U.S.C. § 1983
against Steve Prator, the Caddo Parish Sheriff; Robert Wyche, the commander


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30042     Document: 00514760353     Page: 2   Date Filed: 12/13/2018


                                  No. 18-30042

of the Caddo Correctional Center (CCC); Ardise Hicks, the food services
manager at the CCC; Chaplain Whittiker, the religious services coordinator at
the CCC; and John Does #1-12 (hereinafter the John Doe defendants). Omran,
who is a practicing Muslim, alleged that he was denied halal foods during his
time as a pretrial detainee at the CCC in violation of his right to equal
protection under the Fourteenth Amendment and various state laws.
      Because Omran was proceeding in forma pauperis (IFP), his complaint
was subject to the screening provisions of 28 U.S.C. § 1915(e)(2). The district
court dismissed Omran’s complaint sua sponte as barred by res judicata and
for failure to state a claim against the John Doe defendants. The court also
sanctioned Omran based on his “numerous, meritless complaints” and required
that he obtain judicial pre-approval of all future filings and that he be
prohibited from proceeding IFP absent a certification of good faith.
      Omran argues on appeal that the district court erred in dismissing his
§ 1983 action as barred by res judicata and for failure to state a non-frivolous
claim against the John Doe defendants. He also challenges the district court’s
imposition of sanctions.
      “The res judicata effect of a prior judgment is a question of law that this
court reviews de novo.” Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559,
571 (5th Cir. 2005). The district court’s dismissal of Omran’s claims against
the John Doe defendants under § 1915(e)(2)(B) for failure to state a claim is
reviewed de novo, applying the same standard used to review a dismissal
under Federal Rule of Civil Procedure 12(b)(6). See Newsome v. E.E.O.C., 301
F.3d 227, 231 (5th Cir. 2002).
      Res judicata applies when the following four conditions are satisfied:
“(1) the parties are identical or in privity; (2) the judgment in the prior action
was rendered by a court of competent jurisdiction; (3) the prior action was



                                        2
    Case: 18-30042     Document: 00514760353     Page: 3    Date Filed: 12/13/2018


                                  No. 18-30042

concluded by a final judgment on the merits; and (4) the same claim or cause
of action was involved in both actions.” Singh, 428 F.3d at 571.
      As the district court observed, Omran had already filed a § 1983 action
against Prator, Wyche, Hicks, and Whittiker complaining about the denial of
halal foods while he was confined at the CCC. His initial § 1983 action claimed
that the failure to accommodate his religious dietary requests violated his right
to the free exercise of religion under the First Amendment. That claim was
dismissed on summary judgment by a court of competent jurisdiction, and the
dismissal was affirmed on appeal, making it final for purposes of res judicata.
See Comer v. Murphy Oil USA, Inc., 718 F.3d 460, 468 (5th Cir. 2013).
      “Claim preclusion, or res judicata, bars the litigation of claims that either
have been litigated or should have been raised in an earlier suit.” Singh, 428
F.3d at 571. “In order to determine whether both suits involve the same cause
of action, this Court uses the transactional test.” Id. “The critical issue is
whether two actions are based on the same nucleus of operative facts.” Id.
(quotation omitted).
      Omran’s instant complaint reiterates allegations about his prison diet,
but instead of claiming a violation of the First Amendment, he asserts new
legal theories under the Fourteenth Amendment and state law. Although he
now advances an equal protection claim and various state law claims based on
an allegedly unconstitutional policy, the transaction at issue in both the
instant lawsuit and Omran’s initial § 1983 action is the denial of his request
for a halal diet while detained at the CCC. Singh, 428 F.3d at 571.
      The parties are also identical except for the addition of the John Doe
defendants, who are said to be members of the Caddo Parish Board of
Commissioners. The district court correctly dismissed Omran’s claims against




                                        3
    Case: 18-30042     Document: 00514760353         Page: 4   Date Filed: 12/13/2018


                                  No. 18-30042

the new defendants because his complaint did not state sufficient facts to
support parish liability for his alleged injuries.
      Because Omran’s claims, regardless of the selected legal theory, emanate
from the same nucleus of operative facts, and all the other elements for res
judicata are met, the district court did not err in dismissing Omran’s
complaint.
      Omran also complains about the district court’s imposition of sanctions,
claiming that, as an immigration detainee, he is not subject to the three-strikes
rule of the Prisoner Litigation Reform Act (PLRA). Though the district court
discussed the PLRA and the three-strikes rule in §1915(g), it did not impose
sanctions based on the PLRA. Instead, the court imposed sanctions under its
inherent power based on Omran’s numerous frivolous lawsuits and his abuse
of his IFP status. See Goldgar v. Office of Admin., Exec. Office of the President,
26 F.3d 32, 36 n.3 (5th Cir. 1994). Omran failed to show that the court erred
in imposing sanctions in this case.
      The judgment of the district court is AFFIRMED.




                                         4